Case 5:19-cv-00160-RWS-CMC Document 8 Filed 01/22/21 Page 1 of 2 PageID #: 22




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               TEXARKANA DIVISION

 DALLAS R. MAYS,                                 §
                                                 §
                                                 §   CIVIL ACTION NO. 5:19-CV-00160-RWS-CMC
                Plaintiff,                       §
                                                 §
 v.                                              §
                                                 §
 BOWIE COUNTY DISTRICT COURT,                    §
                                                 §
                Defendant.                       §

                                             ORDER
       Plaintiff Dallas Mays, an inmate proceeding pro se, filed the above-styled and numbered

civil action complaining of alleged violations of his constitutional rights. The case was referred to

the United States Magistrate Judge in accordance with 28 U.S.C. § 636.

       After review of the pleadings, the Magistrate Judge recommended the lawsuit be dismissed

with prejudice for purposes of proceeding in forma pauperis for failure to state a claim upon which

relief may be granted. Docket No. 6. A copy of this Report was sent to Plaintiff at his last known

address, return receipt requested, but no objections have been filed. Because no objections to the

Magistrate Judge’s report have been filed, Plaintiff is barred from de novo review by the District

Judge of those findings, conclusions and recommendations, and except upon grounds of plain

error, from appellate review of the unobjected-to factual findings and legal conclusions accepted

and adopted by the District Court. 28 U.S.C § 636(b)(1)(C); Douglass v. United Services

Automobile Assoc., 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).

       Nonetheless, the Court has reviewed the pleadings and the Magistrate Judge’s report and

agrees with the report. See United States v. Raddatz, 447 U.S. 667, 683 (1980) (“[T]he statute

permits the district court to give to the magistrate’s proposed findings of fact and recommendations
Case 5:19-cv-00160-RWS-CMC Document 8 Filed 01/22/21 Page 2 of 2 PageID #: 23




‘such. weight as [their] merit commands and the sound discretion of the judge warrants.’ ”) (quoting

Mathews v. Weber, 23 U.S. 261, 275 (1976)). It is accordingly

       ORDERED that the Report of the Magistrate Judge (Docket No. 6) is ADOPTED as the

opinion of the Court. It is further

       ORDERED that the above-styled civil action is DISMISSED WITH PREJUDICE for

purposes of proceeding in forma pauperis for failure to state a claim upon which relief may be

granted.


       So ORDERED and SIGNED this 22nd day of January, 2021.




                                                          ____________________________________
                                                          ROBERT W. SCHROEDER III
                                                          UNITED STATES DISTRICT JUDGE




                                            Page 2 of 2
